DETAILED ACTION
The current office action is in response to the communication filed on 11/10/20.
The applicant cancelled claims 1-20, and added claims 21-40 in the Preliminary Amendment received on 11/10/20.
Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 11/10/20 are considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
“…respective unique identity is assigned to the additional and, if not, assigning…” on page 3, [006], should be “…respective unique identity is assigned to the additional user
Note: Examiner respectfully requests applicant to review and correct any additional typographical errors in the Specification.

Claim Objections
Claims 21-40 are objected to because of the following informalities:
The limitation “…wherein the first request to display a base content includes a first web address…” in claim 21, lines 4-5, should be “…wherein the first request to display [[a]] the base content includes a first web address…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 29 and 37.
The limitation “…wherein the second request to access content is associated with the tracking web address…” in claim 21, lines 14-15, should be “…wherein the second request to access the content is associated with the tracking web address…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 29 and 37.
The limitation “…retrieving information relating to the tracking web address, including a web address associated with the tracking web address and a unique identity associated with the tracking web address.” in claim 22, lines 2-4, should be “…retrieving information relating to the tracking web address, wherein the information includes  a web address associated with the tracking web address and a unique identity associated with the tracking web address.” (emphasis added) in order to avoid confusion and misinterpretation of the claim language. Appropriate correction is required. Similar corrections are required in claim 30 and 38.
The limitation “…wherein the method further comprises; storing…” in claim 36, lines 1-2, should be “…wherein the method further comprises: storing…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,537,963. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose receiving a first request to display content, generating a tracking web address, storing the tracking web address, receiving a second request to access content associated with the tracking web address, generating a second tracking web address, storing the second tracking web address. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,868,878. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose receiving a first request to display content, generating a tracking web address, storing the tracking web address, receiving a second request to access content associated with the tracking web address, generating a second tracking web address, storing the second tracking web address. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Borodich” (US 8,190,711).
With respect to claim 21, Borodich teaches a computer-implemented method for tracking sharing of web content (Abstract), the method comprising:
receiving, by a processor (processing unit 21; Fig. 5, col. 5, lines 31-36) of a server (server 20; Fig. 5, col. 5, lines 31-36) over an electronic network (Internet; Fig. 3, col. 4, lines 18-29), a first request to display a base content from a first user device of a first user, wherein the first request to display a base content includes a first web address (user/recipient 310 (first user device of a first user) attempts to access content defined by a link (first web address) by making a request (first request) to a content server; Figs. 3-4, col. 4, lines 18-29 and lines 48-56, col. 5, lines 13-22);
generating, by the processor of the server, a tracking web address and a unique identity assigned to the first user, wherein the tracking web address is based on the first web address (the link to the content is modified by adding a user id of the user/recipient; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22. The modified link corresponds to the “tracking web address.”);
redirecting the first request to a first copy of the requested base content, wherein the first copy of the requested base content is accessed via the tracking web address (the link to the content is modified at the time the user/recipient accesses the content and the user/recipient receives the content (copy of base content) at the modified link (tracking web address); Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22);
storing information related to the first request and the generation of the tracking web address in a database (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-40, col. 5, lines 1-8);
receiving, by the processor of the server, a second request to access content from a second user device of a second user, wherein the second request to access content is associated with the tracking web address (another recipient and/or new user (second user) accesses the content at the modified link; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22);
generating a second tracking web address based on the first web address and a unique identity assigned to the second user (when another recipient and/or new user accesses the content at the modified link, the link is modified again; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22);
redirecting the second request to a second copy of the requested base content, wherein the second copy of the requested base content is accessed by the second tracking web address (when another recipient and/or new user (second user) accesses the content at the modified link, the link is modified again at the time the new user/recipient accesses (second request) the content and the new user/recipient receives the content (second copy of base content) at the newly modified link (second tracking web address); Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22); and
storing information related to the second request and the generation of the second tracking web address in the database (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-40, col. 5, lines 1-8).

With respect to claim 22, Borodich teaches the method of claim 21, further comprising: retrieving information relating to the tracking web address, including a web address associated with the tracking web address and a unique identity associated with the tracking web address (a link is modified every time a new user accesses the content; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 1-22).

With respect to claim 23, Borodich teaches the method of claim 21, wherein storing information related to generating the tracking web address in the database comprises storing information defining a relationship between a web address associated with the tracking web address, a unique identity associated with the tracking web address, and the tracking web address (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8).

With respect to claim 24, Borodich teaches the method of claim 21, wherein storing information related to the second request and the generation of the second tracking web address in the database comprises storing information related to a hierarchical relationship between the first user and the second user for accessing content related to the second tracking web address in the database (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content, a plurality of trees reflecting the propagation of content are generated; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8).

With respect to claim 25, Borodich teaches the method of claim 24, wherein the hierarchical relationship is defined by a hierarchical relationship tree (a plurality of trees reflecting the propagation of content are generated; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8).

With respect to claim 26, Borodich teaches the method of claim 25, wherein the first user is a root of the hierarchical relationship tree (a plurality of trees reflecting the propagation of content are generated and content propagation occurs from nodes of a higher level to nodes of lower levels; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 11-67, col. 5, lines 1-8).

With respect to claim 27, Borodich teaches the method of claim 24, further comprising: receiving, over the electronic network, from a third user by way of a third user computing device, a third request from the third user to access content associated with the first web address; determining whether a respective unique identity is assigned to the third user and if not, assigning the respective unique identity to the third user; generating a third tracking web address based on the first web address and the respective unique identity assigned to the third user; providing retrieved displayable content and the third tracking web address for display by one or more user interfaces; storing information related to the generation of the third tracking web address in the database, wherein the third user is a root of a third hierarchical relationship tree with respect to the content associated with the first web address in response to any requests by users other than the third user to access contents related to the third tracking web address (Figs. 2A, 2B, 3 and 4, col. 3, line 57 – col. 5, line 22).

With respect to claim 28, Borodich teaches the method of claim 21, further comprising: storing information related to the second user's request to access the tracking web address (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content, a plurality of trees reflecting the propagation of content are generated; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8).

The limitations of claims 29-36 are rejected in the analysis of claims 21-28 respectively and these claims are rejected on that basis.
The limitations of claims 37-40 are rejected in the analysis of claims 21-24 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chun. US 2015/0372885. Discloses a method, apparatus, and system for Tracing Resource Propagation by generating a resource address pointing to a location where a resource is stored; when the resource is propagated, adding a user identifier and a propagation behavior identifier of a user propagating the resource to the resource address, and recording the user identifier and the propagation behavior identifier; and acquiring a propagation path of the resource according to the recorded user identifier and propagation behavior identifier.
Klau. US 2014/0108531. Discloses a system and method for tracking the sharing of video content published online by using client identifiers that associate sharing clients to the video content and updating sharing statistics.
Straley et al. US 2012/0271719. Discloses a technique for tracking the implicit trajectory of URL sharing by embedding into a reference to content a sharing source identifier that identifies the user most recently observed to possess a particular version of the reference.
Strauss et al. US 2011/0313996. Discloses methods and systems for facilitating a campaign tracking platform for social media marketing by generating a tracking link corresponding to a target source of content, receiving a click-through event for the tracking link from a requestor and storing click information in a consumption database associated with the social media campaign tracking platform.
Goldstein et al. US 2013/0227057. Discloses a method and system for tracking content diffusion by generating, for each requesting user, a unique subsequent shortened content address for the content address.
Chun. US 2015/0304156. Discloses tracking a propagation path of a resource address by generating a resource address, configuring a propagation path parameters in the resource address and updating the propagation path parameters in a resource propagation process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
April 14, 2021